Citation Nr: 0428619	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  96-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision due to 
pink eye.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 RO rating decision which denied 
service connection for loss of vision secondary to pink eye.  
By December 1997 decision, the Board denied service 
connection for loss of vision due to pink eye.  The veteran 
appealed that determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2000 decision, the 
Court vacated the Board's December 1997 decision and remanded 
the issue to the Board for further development and 
readjudication.  In June 2001 the Board remanded the issue to 
the RO for further development.  In June 2002 the Board, 
pursuant to a regulation then in effect, further developed 
the record.  After the pertinent regulation was invalidated 
by the United States Court of Appeals for the Federal Circuit 
("Federal Circuit"), in November 2003 the Board again 
remanded this issue to the RO for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current loss of vision is due 
to pink eye in service.  He reported he first noticed the 
pink eye while he was in NCO leadership school in Fort 
Manning, Georgia and that his eyes got red, were watery, and 
he had blurred vision.  He claimed he was treated with an 
antibiotic for his eyes, and that he was restricted to his 
barracks and advised to stay in a dark room, out of the sun, 
and wear dark colored field glasses at work.  He claimed he 
has had to wear dark glasses since that time.  The veteran 
has also contend that his current eye disabilities are 
related to various eye injuries he sustained in service.  He 
has reported that during service his duties involved 
maintenance for military vehicles and claimed his eyes were 
exposed to dusty conditions, chemicals, and fumes and that he 
was not provided with any eye protection..  He also claimed 
that a battery exploded in his face and he treated it with 
washing his face with hot soapy water.  

The only available service medical record from the veteran's 
period of active service is his October 1955 separation 
examination, which shows that he had 20/20 vision in both 
eyes and that his eyes were evaluated as clinically normal.  
His other service medical records are presumed to have been 
destroyed in a fire at the NPRC in 1973.  The veteran 
contends, however, that he had wore glasses during service 
and has submitted several buddy statements in support of this 
contention.  The Board notes that while the veteran is 
competent to relate what he has experienced, e.g., that his 
eyes were red and watery, that his vision was blurred, that 
he was exposed to dusty conditions, chemicals, and fumes, he 
is not competent to state the diagnosis or etiology of any 
disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95, (1992).

The veteran has submitted a letter from a private physician, 
William E. Jones, M.D.  Dr. Jones reviewed the veteran's VA 
claims file, which documented scarring of the left cornea, 
evidence of penetrating injury to the globe of the left eye, 
cataract formation of both eyes, and chronic light 
sensitivity of both eyes.  Dr. Jones also noted that during 
the 1996 hearing, the veteran reported various "eye 
injuries" during service.  Dr. Jones opined that the 
veteran's present visual impairment was as likely as not due 
to the insults to his eyes during his time as a welder in 
service.  The Board notes that there is no indication that 
Dr. Jones is an ophthalmologist or that he specializes in 
treatment of the eyes; rather, it appears that Dr. Jones is 
an internal medicine doctor.  In a November 1995 letter, 
another private physician, Dr. Gerald Hazouri, an 
ophthalmologist who apparently treated the veteran from 1982 
through 1993, indicated that the veteran had cataracts which 
"easily accounted for visual loss".  In order to resolve 
the conflicting opinions, a VA ophthalmologic examination 
with opinion should be scheduled for the veteran.  In that 
regard, it is noted that the VA examiner should be asked to 
opine whether any current visual impairment is related to 
what the veteran reports he experienced in service, and not 
to any diagnosis or injury reported in service.  See Layno, 
supra; Espiritu, supra.

As directed in this remand, VA will be scheduling an 
examination.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

Accordingly, the Board remands this case for the following:

1.  The RO should schedule the veteran 
for a VA ophthalmological examination by 
an ophthalmologist or other appropriate 
available medical specialist to determine 
the nature and etiology of any current 
visual impairment.  The claims folder, 
specifically including a copy of this 
remand the April 2001 letter from Dr. 
Jones, must be reviewed by the examiner 
providing the requested opinion.  Any 
tests deemed necessary should be 
performed.  The examiner should clearly 
identify their level and area of medical 
training/expertise in the report.  The 
examiner should specify the nature and 
probable etiology of any current visual 
impairment.  The examiner should indicate 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any visual 
impairment is related to what the veteran 
reported he experienced in service.  (He 
reported his eyes got red, were watery, 
and he had blurred vision.  He claimed he 
was treated with an antibiotic for his 
eyes, restricted to his barracks, and 
advised to stay in a dark room, out of 
the sun, and wear dark colored field 
glasses at work.  He claimed he has had 
to wear dark glasses since that time.  He 
reported that during service his eyes 
were exposed to dusty conditions, 
chemicals, and fumes and that he was not 
provided with any eye protection..  He 
also claimed that a battery exploded in 
his face and he treated it with washing 
his face with hot soapy water.)  The 
rationale for any medical opinions given 
should be included in the report:  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim, including a 
summary of the evidence and discussion of 
all pertinent legal authority.  The RO 
should allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


